AO 450 (GAS Rev 10/03)Judgment in a Civi| Case

 

United States District Court
Southern District of Georgia

FRAIN SIMPLIS; and LASHONDRA
SIMPLIS,

JUDGMENT IN A CIVIL CASE

Plaintiffs,

V. CASE NUMBER; 4117'<3\/~183

TRANSLAND FINANCIAL SERVICES;
WASHINGTON MU'I'UAL BANK; DOES 1-
20; and ALL PERSONS CLAH\/ID\IG ANY
NTEREST IN REAL PROPERTY
LOCATED AT 864 STONEBR[DGE BLVD.,
SAVANNAH, GA, 31405, a/k/a LOT 907,

m Jury Verdict. This action came before the Court for a trial by jury. 'I`he issues have been tried and the jury

has rendered its verdict.

m Decision by Coul‘t.This action came before the Court. The issues have been considered and a decision has been

rendered

IT IS ORDERED AND ADJUDGED

that in accordance With this Court's order dated Janualy 15, 2019, the Plaintiffs' Complaint is

dismissed without prejudice This case stands closed.

*“ § &A/‘
Approved by:

1/24/2019

Scott L. Poff

 

 

Date

GAS Rev 1011/03

Clerk

 

 

(By) Dep Ierk

